

Exhibit 10(r)


GE EXECUTIVE LIFE INSURANCE AGREEMENT
(Rev. Nov 2003)


 


 
THIS AGREEMENT made and entered into effective the 1st day of December, 2003, by
and between General Electric Company ("Employer"), and
______________________________________ ("Owner");
 
WHEREAS, ---------------------«INSUREDS_NAME» ("Employee") is a valued employee
of Employer and Employer wishes to retain him in its employ; and
 
WHEREAS, as an inducement to Employee's continued employment, Employer wishes to
assist Employee with his personal life insurance program by entering into this
Life Insurance Agreement with the Owner.
 
NOW, THEREFORE, the Employer and Owner agree as follows:
 
1. Identification of Policy. This Agreement relates to the life insurance policy
(“Policy”) issued by Metropolitan Life Insurance Company (“Insurer”) which is
described on Exhibit A of this Agreement. Exhibit A shall be updated annually as
determined by the Employer effective each December 1st during the term of this
Agreement.
 
2. Ownership of Policy. Owner or Owner’s transferee (hereinafter collectively
“Owner”) shall be the owner of the Policy, and may exercise all ownership rights
granted to the Owner by the terms of the Policy. Notwithstanding any other
provisions of this Agreement or any form of policy assignment executed by Owner
in connection with this Agreement, it is the express intention of the parties to
reserve to the Owner all rights in and to the Policy granted to the Owner by its
terms, including, but not limited to, the right to assign the Owner's interest
in the Policy, the right to change the beneficiary of the Policy, the right to
exercise settlement options, the right to borrow against the cash value of the
Policy, and the right to surrender or cancel the Policy, in whole or in part.
Employer shall neither have nor exercise any right in or to the Policy which
could, in any way, endanger, defeat or impair any of the rights of the Owner in
the Policy, including the right to collect the proceeds of the Policy in excess
of the amount due the Employer, as provided in this Agreement. The only rights
in and to the Policy granted to the Employer shall be limited to its security
interest in the "surrender value" of the Policy, which for all purposes of this
Agreement shall be as defined in the Policy, and a portion of the death benefit
of the Policy, as hereinafter provided. The Employer shall not assign any of its
rights in the Policy to anyone other than the Owner.
 
3. Premium. The Employer shall pay the total premium on the Policy. The total
annual premium due on such Policy, effective December 1st of each year during
the term of this Agreement, shall be set forth in item 6 of Exhibit A of this
Agreement, as determined by the Employer.
 

 


--------------------------------------------------------------------------------



4. Collateral Assignment. Contemporaneously with this Agreement, the Owner has
made a collateral assignment of the Policy to the Employer under the form of
Assignment attached as Exhibit B, as it may be amended from time to time to
reflect any modifications to Exhibit A with respect to the Insurer or policy
number, which Assignment gives the Employer the right to recover the cumulative
premiums it has paid on the Policy (the “cumulative premium outlay”) from the
surrender value of the Policy and to recover a portion of the death benefit of
the Policy. The interest of the Employer in and to the Policy shall be
specifically limited to the following rights:
 

a.
The right to recover the lesser of its cumulative premium outlay or the
surrender value of the Policy in the event the Policy is totally surrendered or
cancelled by the Owner, or the right to receive the surrender proceeds to the
extent of its cumulative premium outlay in the event the Policy is partially
surrendered by the Owner as provided in paragraph 5;

 

b.
The right to recover the death benefit proceeds remaining after the Owner's
death benefit set forth in item 5 of Exhibit A has been paid to the Owner's
designated beneficiary upon the death of Employee, as provided in paragraph 7
below;

 

c.
The right to recover the lesser of its cumulative premium outlay or the
surrender value of the Policy, or to receive ownership of the Policy, in the
event of termination of this Agreement, as provided in paragraphs 6(b), 6(c) and
6(d) below; and

 

d.
The right to recover its cumulative premium outlay to the extent that any
aggregate outstanding Policy loans made by the Owner exceed the amount by which
the surrender value of the Policy exceeds the cumulative premium outlay paid by
the Employer.

 
5. Surrender or Cancellation. The Owner shall have the sole right to surrender
or cancel the Policy, in whole or in part, and to receive the surrender value,
subject to the provisions of this paragraph 5. In the event of any partial or
complete surrender or cancellation, the Employer shall be provided with written
notice of such surrender or cancellation at least fifteen (15) days prior to a
distribution from the Insurer. Subject to paragraph 6, in the event of any
partial surrender, the Employer shall be entitled to recover the lesser of its
cumulative premium outlay or the surrender proceeds. In the event of a complete
surrender or cancellation, the Employer shall be entitled to recover the lesser
of its cumulative premium outlay or the surrender value of the Policy.
 
6. Termination of Agreement.
 

a.
This Agreement shall terminate upon the earlier to occur of:

 
(1) The date on which either party to the Agreement provides notice in writing
to the other party of the desire to terminate; or
 
(2) The Employee's termination of employment (other than retirement, disability
or other Company approved separation) with the Employer; or
 
(3) The latter of:
 
(a) The fifteenth anniversary of the effective date of this  Agreement; or
 
(b) The date on which the Employee attains age 60.
 
b. Within thirty (30) days following the termination of this Agreement, the
Owner shall pay to the Employer the Employer's cumulative premium outlay. Upon
receipt by the Employer of such amount, the Employer shall execute an
appropriate instrument of release of the Assignment of the Policy.
 
c. If the Owner fails to pay such amount within such thirty (30) day period, the
Owner shall execute any and all instruments that may be required to vest
ownership of the Policy in the Employer. Thereafter, the Owner shall have no
further interest in the Policy.
 
d. If the Owner fails to surrender the policy and execute the instruments
required by paragraph 6(b) within such thirty (30) day period, the Employer may
notify the Insurer that the Employer intends to exercise its rights under the
Assignment. In such event, the Insurer shall pay to the Employer the cumulative
premium outlay specified in paragraph 6(b).
 
7. Death. Upon the death of Employee, the Employer shall receive its cumulative
premium outlay. The balance of the death benefit provided under the Policy, if
any, shall be paid directly to the beneficiary.
 
8. Loans. The Owner shall have the sole right to borrow against the Policy up to
a maximum amount equal to the amount by which the surrender value of the policy
exceeds the cumulative premium outlay paid by the Employer. The Employer shall
have no right to obtain loans against the Policy, directly or indirectly, from
the Insurer or from any other person, or to pledge or assign the Policy as
security for any loan.
 
9. Transferee. In the event Owner shall transfer all of its interest in the
Policy, then all of Owner's interest in the Policy and in this Agreement shall
be vested in its transferee, who shall be substituted as a party under this
Agreement, and the transferring Owner shall have no further interest in the
Policy or in this Agreement.
 
10. Successors and Assigns. This Agreement shall bind Employer, its successors
and assigns, and Owner and their heirs, executors, administrators and
transferees, and any Policy beneficiary. The Employer agrees that it will not
merge or consolidate with another employer, corporation, or organization, or
permit its business and activities to be taken over by any other organization
unless or until the succeeding or continuing employer, corporation or other
organization shall expressly assume the rights and obligations of the Employer
set forth in this Agreement.
 
11. Effect on Employment. This Agreement shall not be deemed to constitute a
contract of employment between the parties, nor shall any provision restrict the
right of Employee to terminate his employment, at any time not in contravention
of any applicable employment agreement.
 

 


--------------------------------------------------------------------------------



12. Insurer. The Insurer shall be bound only by the provisions of and
endorsements on the Policy, and any payments made or action taken by it in
accordance with the Policy shall fully discharge it from all claims, suits and
demands of all persons whatsoever. Except as specifically provided by
endorsement on the Policy and as provided in the Assignment, the Insurer shall
in no way be bound by the provisions of this Agreement.
 
13. Payment. It is agreed that benefits may be paid under the Policy by the
Insurer either by separate checks to the parties entitled thereto, or by joint
check. In the latter instance, the Owner and the Employer agree that benefits
shall be divided as provided herein.
 
14. Amendment. Except as provided in paragraph 6 and in paragraphs 1 and 3
pertaining to Exhibit A, this Agreement may not be cancelled, amended, altered
or modified, except by a written instrument signed by all of the parties.
 
15. Notices. Any notice, consent or demand required or permitted to be given
under the provisions of this Agreement by one party to another shall be in
writing, shall be signed by the party giving or making the same, and may be
given either by delivering the same to such other party personally, or by
mailing the same, by United States certified mail, postage prepaid, to such
party, addressed to his, her or its last known address as shown on the records
of the Employer. The date of such mailing shall be deemed the date of such
mailed notice, consent or demand.
 
16. Gender and Number. Whenever any words are used herein in the masculine
gender, they shall be construed as though they were also used in the feminine or
neuter gender in all cases where they would so apply, and whenever any words are
used herein in the singular or plural form, they shall be construed as though
they were also used in the other form in all cases where they would so apply.
 
17. Controlling Law. This Agreement, and the rights of the parties hereunder,
shall be governed by and construed pursuant to the laws of the State of New York
except to the extent preempted by federal law.
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective the day
and year first above written.
 

 Owner’s Signature:    General Electric Company           /s/ William J. Conaty
    By: William J. Conaty
 
 
Senior Vice President -
 Print Name   Corporate Human Resources



 
 


--------------------------------------------------------------------------------




EXHIBIT A
 
LIFE INSURANCE PLAN
 
INSURANCE POLICY SCHEDULE
 


 


 


 
 
1. Insured’s Name:
 
«INSUREDS_NAME»
 
2. Effective Date:
 
«EFFECTIVE_DATE»
 
3. Insurer:
 
Metropolitan Life Insurance Company
 
4. Policy Number:
 
«POLICY_NUMBER»
 
5. Owner’s Portion of Death Benefit:
 
(End of Year 1)
 
«OWNERS_PORTION_OF_THE_DEATH_BENEFIT»
 
6. Total Annual Premium:
 
«M_2003_ANNUAL_PREMIUM»
 
7. Owner’s Portion of Cash Value:
 
(End of Year 1)
 
 
8. Policyowner:
 
 
9. Beneficiary:
 



 
 


 


--------------------------------------------------------------------------------




EXHIBIT B
 
COLLATERAL ASSIGNMENT
 


 
THIS ASSIGNMENT, made and entered into effective the 1st day of December, 2003,
by the undersigned ________________________________ as owner ("Owner") of that
certain Life Insurance Policy No.                         issued by Metropolitan
Life Insurance Company ("Insurer") and any supplementary contracts issued in
connection with such policy (said policy and contracts herein called "Policy"),
upon the life of «INSUREDS_NAME» ("Insured"), to General Electric Company, a New
York corporation, ("Assignee").
 
WITNESSETH:
 
WHEREAS, the Insured is a valued employee of the Assignee, and the Assignee
wishes to retain him in its employ;
 
WHEREAS, as an inducement to the Insured's continued employment, the Assignee
desires to assist the Insured with his personal life insurance program by
contributing the annual premium due on the Policy, as more specifically provided
for in that certain Life Insurance Agreement entered into between the Insured
and the Assignee ("Agreement"); and
 
WHEREAS, in consideration of the Assignee's agreeing to pay the premiums
pursuant to the Agreement, the Owner agrees to assign to the Assignee certain
rights in the Policy as set forth in this Assignment.
 
NOW, THEREFORE, for value received, the undersigned Owner hereby assigns,
transfers and sets over to the Assignee, its successors and assigns, the
following specific rights in the Policy subject to the following terms and
conditions:
 
1.  Assigned Rights. The Assignee's interest in the Policy shall be limited to:
 

 
a.
The right to recover the lesser of the total premiums it has paid on the Policy
less amounts received under the Agreement from the Owner ("cumulative premium
outlay") or the "surrender value" of the Policy (as defined in the Policy for
all purposes hereinafter) in the event the Policy is totally surrendered or
cancelled by the Owner, or the right to receive the surrender proceeds to the
extent of its cumulative premium outlay in the event the Policy is partially
surrendered or cancelled by the Owner, as provided in paragraph 5 of the
Agreement.

 

 
b.
The right to recover the death benefit proceeds as provided in paragraph 7 of
the Agreement.

 

 
c.
The right to recover the lesser of its cumulative premium outlay or the
surrender value of the Policy or to receive ownership of the Policy, in the
event of termination of the Agreement, as provided in paragraphs 6(a), 6(b) and
6(c) of the Agreement.

 

 


--------------------------------------------------------------------------------




 
d.
The right to recover its cumulative premium outlay to the extent a Policy loan
made by the Owner in any year exceeds the lesser of the Owner's portion of the
premium for that year or the increase for that year in the surrender value of
the Policy, as provided in paragraph 8 of the Agreement.

 
  Incidents of Ownership. The Owner shall retain all incidents of ownership in
the Policy, including, but not limited to, the sole and exclusive rights to:
borrow against the Policy; assign the Owner's interest in the Policy; change the
beneficiary of the Policy; exercise settlement options; and, subject to
paragraphs 5 and 6 of the Agreement, surrender or cancel the Policy (in whole or
in part)·
 
  Endorsement of Policy. If the Assignee shall have possession of the Policy at
any time while this Assignment is in force, then upon request and without
unreasonable delay, the Assignee shall forward the Policy to the Insurer for
endorsement of any designation or change of beneficiary, any election of
optional mode of settlement, or the exercise of any other right reserved by the
Owner hereunder.
 
  Insurer.
 

a.
The Insurer is hereby authorized to recognize the Assignee's claims to rights
under this Agreement without investigating the reason for any action taken by
the Assignee, the amount of its cumulative premium outlay, the existence of any
default, the giving of any required notice or the application to be made by the
Assignee of any amounts to be paid to the Assignee. The signature of the
Assignee shall be sufficient for the exercise of any of its rights under the
Assignment for the Assignee's receipt for any sums received by it shall be a
full discharge and release of such sums to the Insurer.

b.
The Insurer shall be fully protected in recognizing a request made by the Owner
for surrender or cancellation of the Policy, in whole or in part, or in
recognizing a request made by the Owner for any loans against the Policy
permitted by the terms of the Policy, with or without the consent of the
Assignee. In the event of any such request, the Insurer may pay the proceeds of
such surrender, cancellation, or loans to the sole order of the Owner, or as the
Owner shall direct, provided that the Insurer has provided the requisite fifteen
(15) days' notice to the Assignee required by paragraph 5 of the Agreement.



  Release. Upon the full payment of the liabilities of the Owner to the Assignee
pursuant to the Agreement, the Assignee shall execute an appropriate instrument
of release of this Collateral Assignment.
 
IN WITNESS WHEREOF, the undersigned Owner has executed this Assignment effective
the day and year first above written.
 
Owner's Signature:              
 
__________________________________   ___________________
                                                                                        
Witness


